MATTER OF D
In VISA PETITION Proceedings
A-11638708
Decided by Regional Commissioner Apra 6, 1960
Approved by Assistant Commissioner April 14, 1960
Orphan—Eligibility tinder Act of September 11, 1957—Not eligible where living
with mother and stepfather—Adoption must be by citizen and spouse.
Thirteen-year-old illegitimate child living with mother and stepfather, who has
been adopted by her United States citizen aunt with her mother's consent,
does not meet definition of "eligible orphan" under section 4, Act of September 11., 1957, as amended, since such child cannot be regarded as having
only one parent. Further ground of disqualification exists in that adoption
by aunt who Is divorced does not meet statutory requirement that adoption
must be by a United States citizen and spouse.
APPLICATION: Petition to classify alien as eligible orphan under section 4, Act
of September 11, 1957, as amended.
BEFORE THE REGIONAL CONEVIISSIONER

Discussion : On January 22, 1960, the District Director, New York,
entered an order denying the petition, and it was further ordered
the case be certified to the Regional Commissioner for review. Brief
was filed by counsel February 4, 1960. Oral argument of counsel
was also heard at New York on March 1 by a representative of the
Regional Commissioner.
The petitioner is 49 years of age and a native-born citizen of this
country. The petitioner has no children. She was formerly married
and the marriage was terminated by divorce granted May 14 , 1948,
-

in the District Court of Las Vegas, Clark County, Nevada.
The beneficiary is 13 years of age, born August 14, 1946, at Zdyni,
Gorlice, Poland. The beneficiary is the illegitimate child of the
petitioner's sister. The child lives in impoverished circumstances
with her mother, stepfather, and their three children, and petitioner
claims to have substantially provided for the beneficiary since birth.
She further states the child is unwanted by her brother-in-law, the
stepfather, and is subject to abusive surroundings and treatment.
The adoption of the beneficiary by the petitioner was granted
628

December 22, 1958, by the County Court, Gorlicach, Poland, and
change of name of the beneficiary to the name of the petitioner was
granted. Certified copy of the decree has been presented and reflects
that the mother of the child expressed agreement to the adoption.
The petitioner states she was physically present in the court when
the proceedings were begun.
Under section 4 of the Act of September 11, 1957, as amended by
the Act of September 9, 1959, special nonquota immigrant visas may
be issued on or before June 30, 1960, to children under fourteen
yea rs of age who are found to be "eligible orphans" as defined in
the statute and are ineligible for admission to the United States
solely because they are chargeable to an oversubscribed quota area.
The statute in pertinent part defines the term. "eligible orphan" as
an alien child who:
* * * (1) Is an orphan because of the death or disappearance of both parents, or because of abandonment or desertion by, or separation or loss from,
both parents, or who has only one parent due to the death or disappearance of,

abandonment, or desertion by, or separation or loss from the other parent and
the remaining parent is incapable of providing care for such orphan • • •;
(2) (A) has been lawfully adopted abroad by a United States citizen and spouse,
or (B) is coming to the United States for adoption by a United States citizen
and spouse * *. (Emphasis supplied.)

Under the immigration laws the term "parent" includes a stepfather where the relationship was created prior to the child reaching
the age of 18 years. Hence, it cannot be said that the beneficiary
has only one parent and, under the terms of the statute, she cannot
be considered an "eligible orphan." Nor does the petitioner meet
the terms of the statute which, it is clear, require that the adoptive
parents or prospective parents be a United States citizen and spouse;
in other words, a married couple. As the petitioner is presently
unmarried she cannot qualify under the explicit requirement of the
statute.
It should also be noted that the beneficiary is not eligible for nonquota status pursuant to section 101(a) (27) (A) of the Immigration
and Nationality Act since she does not meet the definition of child
as set forth in section 101(b) (1) (E) of said act.
In view of the foregoing, the petition must be denied and the
order of the district director will be affirmed.
Order : It is ordered that the petition be denied.

629

